EXHIBIT 99.1 Houston, Texas November 17, 2011 FOR IMMEDIATE RELEASE - EARNINGS ATWOOD OCEANICS, INC.,(NYSE: ATW), announced today that the Company earned net income of $72,927,000 or $1.12 per diluted share, on revenues of $177,558,000 for the quarter ended September 30, 2011 compared to net income of $75,285,000 or $1.15 per diluted share on revenues of $162,147,000 for the quarter ended June 30, 2011 and compared to net income of $64,229,000 or $0.99 per diluted share, on revenues of $160,613,000 for the quarter ended September 30, 2010.For the twelve months ended September 30, 2011, the Company earned net income of $271,674,000 or $4.15 per diluted share, on revenues of $645,076,000 compared to net income of $256,996,000 or $3.95 per diluted share, on revenues of $650,562,000 for the twelve months ended September 30, 2010. Rob Saltiel, Atwood President and CEO, commented, “Atwood's 2011 fiscal year witnessed the delivery and start-up of our first ultra-deepwater rig, expansion of our high-specification rig construction program, completion of our new credit facility and significant growth in our contract revenue backlog. We also achieved our sixth consecutive year of record earnings, made possible by the strong performance of our offshore rig teams and our onshore support organization, making this one of our most successful years inAtwood's history.” For the three months ended September 30, 2011 June 30, 2011 September 30, 2010 Revenues Income before Income Taxes Provision for Income Taxes Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted For the twelve months ended September 30, Revenues Income before Income Taxes Provision for Income Taxes Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended September 30, Twelve Months Ended September 30, Operating revenues Contract drilling Operating costs and expenses Contract drilling Depreciation General and administrative Other, net Operating income Other income (expense): Interest expense, net of capitalized interest Interest income Income before income taxes Provision for income taxes Net income Earnings per common share: Basic Diluted Average common shares outstanding: Basic Diluted ATWOOD OCEANICS, INC. AND SUBSIDIARIES ANALYSIS OF REVENUES AND DRILLING COSTS (Unaudited) Three Months Ended September 30, 2011 Operating Contract Revenues Drilling Costs (In Millions) Atwood Osprey $ $ Atwood Hunter Atwood Eagle Atwood Falcon Atwood Beacon Vicksburg Atwood Aurora Seahawk - Richmond - Atwood Southern Cross - Other - $ $ Twelve Months Ended September 30, 2011 Operating Contract Revenues Drilling Costs (In Millions) Atwood Hunter $ $ Atwood Falcon Atwood Eagle Atwood Osprey Atwood Beacon Vicksburg Atwood Aurora Seahawk - Richmond - Atwood Southern Cross - Other - $ $ ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Income tax receivable Inventories of materials and supplies Prepaid expenses and deferred costs Total current assets Property and equipment, net Other receivables Deferred costs and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Notes payable - Income tax payable Deferred credits Total Current Liabilities Long-term debt Deferred income taxes Deferred credits Other long-term liabilities Total long-term liabilities Shareholders' equity: Preferred stock, no par value; 1,000 shares authorized,none outstanding - - Common stock, $1 par value, 90,000 shares authorized with 64,960 and 64,443 issued and outstanding at September 30, 2011 and 2010, respectively Paid-in capital Retained earnings Accumulated other comprehensive loss ) - Total shareholders' equity Total liabilities and shareholders' equity $ $ Atwood Oceanics, Inc. is an international offshore drilling contractor engaged in the drilling and completion of exploratory and developmental oil and gas wells. The company currently owns ten mobile offshore drilling units located in the United States Gulf of Mexico, South America, the Mediterranean Sea, West Africa, Southeast Asia and Australia, and is constructing an ultra-deepwater semisubmersible, two ultra-deepwater drillships and three high-specification jack-ups for deliveries in 2012, 2013 and 2014.The company was founded in 1968 and is headquartered in Houston, Texas. Atwood Oceanics, Inc.’s common stock is traded on the New York Stock Exchange under the symbol “ATW”. Contact: Mark L. Mey (281) 749-7902
